Opinion issued June 26, 2015




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00555-CR
                             ———————————
                IN RE MATHEW PAYAM SHALOUEI, Relator

             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Mathew Payam Shalouei, has filed a petition for writ of mandamus

challenging the trial court’s denial of relator’s request for the issuance of a pre-trial

writ of habeas corpus.1 We deny the petition.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.



1
      The underlying case is Ex Parte Mathew Payam Shalouei, cause number 1437307,
      pending in the 263rd District Court of Harris County, Texas, the Honorable Jim
      Wallace presiding.
Do not publish. TEX. R. APP. P. 47.2(b).